Citation Nr: 0842115	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant & Friend


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Statements submitted in March 2005 by the veteran's brother 
and a friend indicate that the veteran suffered difficulties 
with his stomach within a short time of his discharge from 
service.  He was constantly chewing antacids to help relieve 
his pain and discomfort.  

A June 2006 statement from Dr. F.T. indicates that whether 
the veteran actually had Crohn's disease in his twenties is 
difficult to know, but nevertheless it is a possible 
explanation for his symptoms during that period of time.  

The veteran testified in May 2008 that his stomach symptoms 
and abdominal pain started in service.  A few months after 
discharge, he went to a local hospital with serious abdominal 
pain.  They did some studies and ended up giving him pain 
medication.  Despite his complaints, no diagnosis was given 
at that time.  Unfortunately, these older records are no 
longer available, as the hospital went out of business.  The 
veteran continued to suffer from abdominal pain post-service, 
but did not often have health insurance, so it was regularly 
left untreated.  The veteran contends that because Crohn's 
disease is a mysterious disease and he does not exhibit two 
of the most common symptoms of the disease, it took many 
thirty years before he received a correct diagnosis of the 
disease.  He has alternately blamed exposure to human waste 
and exposure to radiation through the inventorying of nuclear 
weapons for his Crohn's disease.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran has a current diagnosis of Crohn's disease, 
alleges he suffered stomach discomfort in service and 
contends that he suffered from abdominal pain shortly after 
discharge occurred.  The veteran is competent to attest that 
he has been bothered by abdominal pain ever since discharge 
from service.  

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  A statement that "it is possible" is 
speculative at best.  Such a statement is too vague and 
speculative to warrant any probative weight.  Due to the 
speculative nature of the June 2006 Dr. F.T. letter, it is 
insufficient to provide a medical nexus in favor of the 
veteran's claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

However, the veteran's testimony of a continuity of 
symptomatology, submitted statements from his brother and a 
friend and the June 2006 medical statement potentially 
linking the veteran's Crohn's disease to his military service 
can satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  Therefore, the Board 
finds that the veteran should be afforded a VA medical 
examination with a nexus opinion to determine whether his 
Crohn's disease is related to his military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of the veteran's Crohn's disease.  
The examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's Crohn's 
disease is medically related in any way to 
the veteran's active military service, to 
include radiation exposure or exposure to 
human waste.  The entire claims file must 
be made available to the designated 
examiner, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions. 

2.  Although Crohn's disease is not among 
the listed radiogenic diseases in 38 
C.F.R. § 3.311, a disorder will be 
considered under the provisions of that 
section if the claimant has submitted or 
cited competent scientific or medical 
evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv).  Therefore, if and 
only if the VA examiner links the 
veteran's Crohn's disease to radiation 
exposure, the RO/AMC should conduct 
appropriate development pursuant to 38 
C.F.R. § 3.311.  

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




